Mr. Justice Thompson delivered the opinion of the court. 2. Husband and wife, § 194*—when instruction as to damages for personal injuries sustained by wife not misleading. In an action by a married woman for personal injuries, an instruction which states that the jury in estimating plaintiff’s damages may consider “the effect of such injuries, if any, upon her ability to perform her usual duties,” held not misleading as allowing recovery for household duties such as a wife usually performs for her husband and family. 3. Husband and wife, § 194*—evidence inadmissible in action by wife for personal injuries. In an action by wife for personal injuries, evidence as to her inability to hire her work done held properly excluded. 4. Damages, § 132*—when excessive for injury to wrist. Verdict of one thousand five hundred dollars for injury to wrist not of a permanent character, held excessive to the extent of five hundred dollars, and judgment was affirmed on condition of a remittitur of that amount.